      Case 2:21-cv-12233-SJM-CI ECF No. 1, PageID.1 Filed 09/22/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

WILLIAM FULTON,                             Case No.: 21-12233
Plaintiff,                                  Hon.

vs.

AVIS CAR RENTAL, INC.
AVIS BUDGET CAR RENTAL, LLC
Defendant.

Matthew Broderick (P47403)                      Jaclyn R. Giffen (P75316)
30701 Barrington Suite 100                      jgiffen@littler.com
Madison Heights, MI 48071                       LITTLER MENDELSON P.C.
Telephone: (248) 588-1882                       200 Renaissance Center, Suite 3110
                                                Detroit, Michigan 48243
                                                Telephone: 313.446.6400
Attorney for Plaintiff                          Fax No.:     313.446.6405
WILLIAM FULTON
                                                Attorneys for Defendants
                                                AVIS CAR RENTAL, INC.
                                                AVIS BUDGET CAR RENTAL,
                                                LLC


              DEFENDANTS AVIS CAR RENTAL, INC., AND
        AVIS BUDGET CAR RENTAL, LLC’S NOTICE OF REMOVAL

         Defendants, Avis Car Rental, Inc.1 and Avis Budget Car Rental, LLC, by their

attorneys Littler Mendelson, P.C., give notice that the above action is removed from

the Circuit Court for the County of Wayne, State of Michigan, in which Court said

cause is now pending, to the United States District Court for the Eastern District of


1
    No such legal entity known as “Avis Car Rental, Inc.” exists in any state.
   Case 2:21-cv-12233-SJM-CI ECF No. 1, PageID.2 Filed 09/22/21 Page 2 of 8




Michigan pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In support thereof,

Defendants state as follows:

       1.     On June 2, 2021, 2021, Plaintiff filed an action entitled William Fulton

v. Avis Car Rental, Inc. and Avis Budget Car Rental, LLC in the Circuit Court for

the County of Wayne, State of Michigan (“Wayne County Circuit Court”), Case No.

21-006672-CZ. (Declaration of Pamela Perry, (“Perry Decl.”) ¶4, Ex. 1 to Perry

Decl.).

       2.     Plaintiff was employed by Avis Rent A Car System, LLC located at the

Detroit Metropolitan Airport. (Perry Decl. ¶8). The Complaint alleges violations of

the Persons With Disabilities Civil Rights Act (“PDCRA”).

       3.     On September 1, 2021, Plaintiff effected service upon Defendant Avis

Budget Car Rental, LLC’s resident agent, CSC, of a Summons and Complaint. (Ex.

1 to Perry Decl.).

       4.     Avis Car Rental, Inc. is not an existing business entity and as such, has

not been served with the Summons and Complaint.

       5.     The documents attached to Exhibit A to Exhibit 1 constitute all process,

pleadings, and orders served upon Defendant Avis Budget Car Rental, LLC in this

action. Id.

       6.     This Court has original jurisdiction over this action under 28 U.S.C. §

1332 (diversity of citizenship) and Defendants may remove the action to this Court




                                           2
   Case 2:21-cv-12233-SJM-CI ECF No. 1, PageID.3 Filed 09/22/21 Page 3 of 8




under 28 U.S.C. § 1441 because it is a civil action where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs and is between

citizens of different states, as more fully shown below.

      7.     Upon information and belief, at the time Plaintiff filed this action and

at the present time, Plaintiff was and is a citizen of the State of Michigan who resides

in Wayne County, Michigan. (Ex. 1, ¶2 to Perry Decl.).

      8.     For purposes of assessing diversity jurisdiction, the citizenship of a

limited liability corporation is the citizenship of each of its members. VeriCorr

Packaging, LLC v. Osiris Innovations Grp., LLC, 501 F. Supp. 2d 989, 990–91 (E.D.

Mich. 2007).

      9.     The sole member of Avis Budget Car Rental, LLC is Avis Budget

Holdings, LLC. (Perry Decl. ¶4). The sole member of Avis Budget Holdings, LLC

is Cendant Finance Holding Company, LLC. Id. The sole member of Cendant

Finance Holding Company, LLC is Avis Budget Group, Inc. Id. Accordingly,

Defendant Avis Budget Car Rental, LLC is a citizen of every state where Avis

Budget Group, Inc. is a citizen. For diversity jurisdiction purposes, a corporation

such as Avis Budget Group, Inc. is deemed a citizen of its State of incorporation and

the State where it has its principal place of business. See 28 U.S.C. § 1332(c)(1).

Avis Budget Group, Inc. is incorporated under the laws of the State of Delaware.

(Perry Decl. ¶5). Avis Budget Group, Inc.’s corporate headquarters are located in




                                           3
   Case 2:21-cv-12233-SJM-CI ECF No. 1, PageID.4 Filed 09/22/21 Page 4 of 8




the State of New Jersey. Id. Moreover, a majority of Avis Budget Group, Inc.’s

executive and administrative functions are located in the State of New Jersey. Id.

Thus, Avis Budget Group, Inc.’s principal place of business is in the State of New

Jersey, and it is therefore also a citizen of the State of New Jersey for the purpose of

determining diversity of citizenship.

       10.    Defendant Avis Car Rental, Inc. is not an existing business entity in any

state. For this reason, it has no state(s) of citizenship.

       11.    This is an action between citizens of different states for purposes of 28

U.S.C. § 1332 because Plaintiff is a citizen of Michigan and Defendant Avis Budget

Car Rental, LLC is a citizen of Delaware and New Jersey.

       12.    Diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) also requires the

amount in controversy, exclusive of interests and costs, to be in excess of $75,000.

       13.    In his Complaint, Plaintiff alleges the amount in controversy exceeds

$25,000, which is the required threshold for Michigan Circuit Court actions. (Ex. 1,

¶5 to Perry Decl.). The allegations set forth in the Complaint and the damages

articulated therein make clear that Plaintiff is actually seeking damages in excess of

$75,000.

       14.    In his Complaint, Plaintiff alleges he has “sustained injuries and

damages, including the loss of earnings and earnings capacity; loss of fringe and

pension benefits; mental and emotional distress; humiliation and embarrassment;




                                             4
   Case 2:21-cv-12233-SJM-CI ECF No. 1, PageID.5 Filed 09/22/21 Page 5 of 8




loss of career opportunities; and loss of the ordinary pleasures of everyday life,

including the right to seek and pursue a gainful occupation of choice.” (Ex. 1, ¶24 to

Perry Decl.). He requests compensatory damages in an amount over $25,000;

exemplary damages in an amount over $25,000, an award of back pay and the value

of lost fringe benefits and pension benefits, past and future. (Ex. 1, Legal Relief p.

5, ¶1 to Perry Decl.).

      15.    Plaintiff was earning approximately $500.00 a week at the time his

employment ended in February 2018. (Perry Decl., ¶10). Plaintiff’s termination was

effective on or about February 23, 2018, and Plaintiff is alleging wage loss beginning

on February 26, 2018. (Ex. 1, ¶¶11, 24, 30 to Perry Decl.).

      16.    The latest available statistics from the Administrative Office of the

United States District Courts reflect that for the twelve-month period ending March

31, 2020, the median interval from filing to trial in civil cases in the Eastern District

is 33.3 months. Should this case proceed to trial in June 2024, Plaintiff’s alleged lost

wages through that date will total approximately $163,000 ($500 x 326 weeks).

      17.    Plaintiff seeks reinstatement in addition to monetary damages. (Ex. 1,

Equitable Relief p. 5, ¶2 to Perry Decl.). As such, three years’ front pay is a

reasonable factor to consider in calculating the amount of controversy. See, e.g.,

Knuffman v. Mcwane Inc., 2016 WL 829964, at *1 (C.D. Ill. March 3, 2016)




                                           5
   Case 2:21-cv-12233-SJM-CI ECF No. 1, PageID.6 Filed 09/22/21 Page 6 of 8




(including three years of front pay when calculating amount in controversy for

purposes of diversity removal of retaliatory discharge claim).

      18.     Plaintiff is also seeking in excess of $25,000 in compensatory damages

which may be considered in determining the amount in controversy. Shupe v.

Asplundh Tree Expert Co., 566 F. App’x 476, 479–80 (6th Cir. 2014) (Ex. 1, Legal

Relief p. 5, ¶1 to Perry Decl.). Damages available to a plaintiff in an ELCRA action

include emotional distress damages. See Mitchell v. White Castle Sys., Inc., No. 94-

1193, 1996 WL 279863, at *2 (6th Cir. May 24, 1996) (considering emotional

distress damages in finding amount in controversy requirement was satisfied); Block

v. Sears Roebuck and Co., No. 07-15323, 2009 WL 36483, at *4 (E.D. Mich. Jan. 6,

2009) (“ELCRA permits emotional distress damages”). Based on Plaintiff’s own

assertion, these damages could exceed $25,000 if proven. (Ex. 1, Legal Relief p. 5,

¶1 to Perry Decl.).

      19.     Taking these damages claims together, the matter in controversy

exceeds the sum or value of $75,000, exclusive of interests and costs, and thus the

amount in controversy requirement is satisfied. See Kopp v. Kopp, 280 F.3d 883,

885 (8th Cir. 2002) (“The district court has subject matter jurisdiction in a diversity

case when a fact finder could legally conclude, from the pleadings and proof adduced

to the court before trial, that the damages that the plaintiff suffered are greater than

$75,000.”).




                                           6
   Case 2:21-cv-12233-SJM-CI ECF No. 1, PageID.7 Filed 09/22/21 Page 7 of 8




      20.    Pursuant to 28 U.S.C. § 1446(b), Defendants filed this Notice of

Removal within thirty (30) days of their receipt of the Summons and Complaint.

      21.    Pursuant to 28 U.S.C. § 1446(d), Defendants served a copy of this

Notice of Removal upon Plaintiff and forwarded a copy of the Notice for filing to

the Wayne County Circuit Court Clerk.

      WHEREFORE, Defendants, Avis Car Rental, Inc. and Avis Budget Car

Rental, LLC, notice of removal of this cause from the Wayne County Circuit Court

to this Court.



                                            /s/ Jaclyn R. Giffen
                                            Jaclyn R. Giffen (P75316)
                                            jgiffen@littler.com
                                            LITTLER MENDELSON P.C.
                                            200 Renaissance Center, Suite 3110
                                            Detroit, MI 48243
                                            Telephone: 313.446.6400
                                            Facsimile: 313.446.6405
                                            Attorneys for Defendants
                                            Avis Car Rental, Inc. and Avis Budget
                                            Car Rental, LLC
Dated:       September 22, 2021




                                        7
Case 2:21-cv-12233-SJM-CI ECF No. 1, PageID.8 Filed 09/22/21 Page 8 of 8




                    CERTIFICATE OF SERVICE

  The undersigned certifies that a copy of the foregoing document was
  served upon all parties and/or attorneys of record to the above cause
  herein at their respective addresses as disclosed on the pleadings on
  September 22, 2021, via:
              U. S. Mail                             Facsimile
       X      ECF Filing                             Hand Delivery
              E-Mail                                 Federal Express

                                 /s/ Jaclyn Giffen
                                     Jaclyn Giffen




                                    8
